UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1096


In re: STEPHEN NIVENS,

                    Petitioner.



               On Petition for Writ of Mandamus. (8:16-cv-02648-TDC)


Submitted: March 10, 2022                                         Decided: March 16, 2022


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stephen Nivens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen Nivens, a Maryland inmate, petitions for a writ of mandamus seeking an

order granting relief from his criminal judgment. We conclude that Nivens is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). Mandamus may not be used as a substitute for appeal. In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). In addition, this court does not

have jurisdiction to grant mandamus relief against state officials, Gurley v. Superior Ct. of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to

review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Nivens is not available by way of mandamus. Accordingly, we

deny the petition for writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2